IN THE SUPREME COURT OF THE STATE OF NEVADA


                    MARK R. ZANA,                                              No. 85085
                                              Appellant,
                                 vs.                                              FILE
                    THE STATE OF NEVADA,
                                     Respondent.                                  AU   1 1 2022
                                                                                       ETH A. BROWN
                                                                                  .K 0 SUPREME COURT


                                          ORDER DISMISSING APPEAL                        CLERK



                                 This is a pro se notice of appeal from a purported district court
                   order denying a motion to strike the state's opposition. Because no statute
                   or court rule permits an appeal from such an order in a criminal matter,
                   this court lacks jurisdiction over this appeal. Castillo v. State, 106 Nev. 349,
                   352, 792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only
                   when statute or court rule provides for appeal). Accordingly, this court
                                 ORDERS this appeal DISMISSED.




                                                  Ac  t...4               J.
                                             Hardesty


                                                                                                 J.
                   Stiglich                                     Herndon




                   cc:   Hon. Crystal Eller, District Judge
                         Mark R. Zana
                         Attorney General/Carson City
                         Clark County District Attorney
SUPREME COURT            Eighth District Court Clerk
         OF
       NEVADA


(01 19.17A alry,


   ,